DETAILED ACTION
1.	Claims 1-11 of U.S. Application 16/753686 filed on April 3, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on April 3, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
4.	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on November 7, 2017. It is noted, however, that applicant has not filed a certified copy of the FR1701155 application as required by 37 CFR 1.55.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The features of claim 1, lines 1-2 “at least one rotor and at least one stator housed in a housing” are not shown in the drawings.
The features of claim 1, lines 4-5 “leaving only an end portion of the rotor driveshaft protruding therefrom” are not shown in the drawings.
The features of claim 2, line 5, “contains in its interior the at least one rotor and one stator” are not shown in the drawings.
The features of claim 6, lines 2-3, “the cooling ring (3) of the cooling fluid circuit has one face facing the at least one rotor and one stator” are not shown in the drawings.
The features of Claim 11, lines 2-3, “at least one rotor associated with two stators” are not shown in the drawings.
The features of Claim 8, lines 6-13, “the fluid input ring (2) being fastened to each other and held at some distance from each other by threaded rods that4214/280US extend lengthwise between the front ring (11) and fluid input ring (2) and are regularly spaced in proximity to the periphery of the front ring (11) and fluid input ring (2), a portion of each longitudinal end of each threaded rod running through a respective ring (12)” are not shown in the drawings.
Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, line 1 states, “an electromagnetic motor (M) or generator” while lines 3-4 state, “the housing (1) having internally a cooling fluid circuit and surrounding the motor (M)” therefore it is not clear if the device comprises a motor or generator or the device is only a motor.  The examiner will interpret as -- the housing (1) having internally a cooling fluid circuit and surrounding the motor (M) or generator --.
	Claim 1 recites the limitation "the cooling ring (3)" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Lines 11-12 previously cited “a common element (3)” and “a cooling ring.”  Therefore using the same number (in this case 3) to reference both the cooling ring and the common element makes it unclear as to which feature the applicant is referring.  The examiner will interpret as -- the cooling ring --.
Claim 1 recites the limitation "the cooling circuit" in lines 7 and 13.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the cooling fluid circuit --.
Claim 3 recites the limitation "the cooling ring (3)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, lines 11-12 previously cited “a common element (3)” and “a cooling ring.”  Therefore using the same number (in this case 3) to reference both the cooling ring and the common element makes it unclear as to which feature the applicant is referring.  The examiner will interpret as -- the cooling ring --.
Claim 4 recites the limitation "the cooling ring (3)" in lines 3 and 10.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, lines 11-12 previously cited “a common element (3)” and “a cooling ring.”  Therefore using the same number (in this case 3) to reference both the cooling ring and the common element 
Claim 6 recites the limitation "the cooling ring (3)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, lines 11-12 previously cited “a common element (3)” and “a cooling ring.”  Therefore using the same number (in this case 3) to reference both the cooling ring and the common element makes it unclear as to which feature the applicant is referring.  The examiner will interpret as -- the cooling ring --.
Regarding claim 6, claim 1 states, “an electromagnetic motor (M) or generator” while claim 6, lines 2-4 state, “the cooling ring (3) of the cooling fluid circuit has one face facing the at least one rotor and one stator of the motor (M)” therefore it is not clear if the device comprises a motor or generator or the device is only a motor.  The examiner will interpret as -- the cooling ring of the cooling fluid circuit has one face facing the at least one rotor and one stator of the motor (M) or generator --.
Claim 7 recites the limitation "the cooling ring (3)" in lines 3-4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, lines 11-12 previously cited “a common element (3)” and “a cooling ring.”  Therefore using the same number (in this case 3) to reference both the cooling ring and the common element makes it unclear as to which feature the applicant is referring.  The examiner will interpret as -- the cooling ring --.
Claim 7 recites the limitation "the printed circuit board (4)" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, line 6 previously cited “electronic control and power means (4).”  Therefore using the same 
Claim 8 recites the limitation "running through a respective ring (12)" in lines 12-13.  It is not clear if the applicant is referring to the front ring (12) or the fluid input ring (2).  The examiner will interpret as -- running through the front ring (12) and the fluid input ring (11) --.
Claims 2, 5 and 9-11 are also rejected due to dependence on claim 1.
9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 3, lines 1-3, “the hood (10) is fastened by removable fastening means (6 to 9) onto the cooling ring (3).”  The term “fastening means” includes functional language without sufficient structure in the claim to perform the function.  Paragraph 38 of the instant specification describes the fastening means as “brackets with holding screws or bolts.”
Claim Objections
10.	Claims 1, 4, 7 and 8 are objected to because of the following informalities: 
Claim 1 line 1, “Motor (M)” should be -- motor (M) --.
Claim 4, line 2, “the hood (10)” should be -- a hood (10) --.
Claim 7, line 2, “the printed circuit board (4)” should be -- a printed circuit board --.
Claim 8, lines 6, 7, 9 and 11, “the front ring (11)” should be -- the front ring (12) --.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 2, 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyama et al (U.S. PGPub No. 20140232217) in view of Tbatou (U.S. PGPub No. 20110101813).
claim 1, Miyama teaches (see figs. 1 and 2 below) an electromagnetic Motor (1) or generator (Abstract, ¶ 81) with at least one rotor (20) and at least one stator (31) housed in a housing (2) (¶ 20; ¶ 21), 
the housing (2) having internally a cooling fluid circuit (41, 11) and surrounding the motor (1), leaving only an end portion of a rotor driveshaft (24) protruding therefrom (¶ 12; ¶ 31), 
the electromagnetic motor (1) or generator having electronic control and power means (50) (¶ 33; ¶ 34), 
the cooling circuit (41, 11) having a common element (42) that provides the cooling of, on one hand, the at least one rotor (20) and one stator (31) and, on the other hand, of the electronic control and power means (50) (¶ 31 to ¶ 34; ¶ 48), and 
that the common element (42) is in the form of a cooling ring that closes a fluid input ring (18) containing the cooling circuit (46) in its interior and having a section that comprises at least one input (44) and one output (45) for the cooling fluid, the cooling ring forming a rear part of the housing (2) (¶ 31 to ¶ 42; ¶ 48).

    PNG
    media_image1.png
    529
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    318
    598
    media_image2.png
    Greyscale

Miyama does not explicitly teach that the electromagnetic motor or generator is an axial flux machine.
However, Tbatou teaches (see fig. 8 below) the electromagnetic motor or generator is an axial flux machine (fig. 8; Abstract; ¶ 3; ¶ 31; ¶ 32; ¶ 77 and ¶ 78) in order to provide high torque while reducing size, weight and cost (Tbatou, ¶ 7; ¶ 8; ¶ 28). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miyama and provide the electromagnetic motor or generator is an axial flux machine as taught by Tbatou in order to provide high torque while reducing size, weight and cost (Tbatou, ¶ 7; ¶ 8; ¶ 28).



    PNG
    media_image3.png
    543
    618
    media_image3.png
    Greyscale

Regarding claim 2/1, Miyama in view of Tbatou teaches the device of claim 1, Miyama further teaches (see figs. 1 and 2 above) a hood (53) axially extends the housing (2), surrounding and protecting the electronic control and power means (50) of the motor (1), the housing (2) and the hood (53) forming a closed assembly that contains in its interior the at least one rotor (20) and one stator (31) and the electronic control and power means (50) (¶ 30 to ¶ 34).
Regarding claim 5/1, Miyama in view of Tbatou teaches the device of claim 1, Miyama further teaches (see figs. 1 and 2 above) Miyama further teaches (see figs. 1 
Regarding claim 6/1, Miyama in view of Tbatou teaches the device of claim 1, Miyama further teaches (see figs. 1 and 2 above) the cooling ring of the cooling fluid circuit (46) has one face facing the at least one rotor (20) and one stator (31) of the motor (1) and an opposite face in contact against the electronic control and power means (50) (¶ 30 to ¶ 34).
Regarding claim 7/1, Miyama in view of Tbatou teaches the device of claim 1, Miyama further teaches (see figs. 1 and 2 above) the printed circuit board (20) is in the form of a disk in contact against the opposite face of the cooling ring, the printed circuit board (20) having a surface area similar to or less than 10% smaller than the cooling ring (¶ 30 to ¶ 34).
Regarding claim 11/1, Miyama in view of Tbatou teaches the device of claim 1 but does not explicitly teach at least one rotor associated with two stators.
However, Tbatou further teaches (see fig. 8 above) at least one rotor (16) associated with two stators (12) (¶ 70) in order to provide high torque while reducing size, weight and cost (Tbatou, ¶ 7; ¶ 8; ¶ 28). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miyama in view of Tbatou and provide at least one rotor associated with two stators as taught by Tbatou in order to provide high torque while reducing size, weight and cost (Tbatou, ¶ 7; ¶ 8; ¶ 28).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyama in view of Tbatou as applied to claim 2 above, and further in view of Rienhardt (DE 3843967, see English Machine Translation attached).
Regarding claim 3/2/1 (see 112f above), Miyama in view of Tbatou teaches the device of claim 2, Miyama further teaches (see figs. 1 and 2 above) the hood (53) is fastened onto the cooling ring forming the rear part of the housing (2) (¶ 30 to ¶ 34).
Miyama does not explicitly teach the hood is fastened by removable fastening means.
However, Rienhardt teaches (see fig. 1 below) the hood (22) is fastened by removable fastening means (fastening means consist of brackets 30 with holding screws or bolts 38) (Abstract; pages 3 and 4) in order to improve sealing (Rienhardt, Abstract).

    PNG
    media_image4.png
    420
    674
    media_image4.png
    Greyscale


Regarding claim 4/1, Miyama in view of Tbatou teaches the device of claim 1, Miyama further teaches (see figs. 1 and 2 above) the hood (53) at least partly 3214/280US covers or is adjacent to the cooling ring in the assembled position of the hood (53) on the housing (2) (¶ 30 to ¶ 34).
Miyama in view of Tbatou do not explicitly teach the hood being traversed by peripheral borings regularly distributed around a circumference of the hood for the passage of fastening means of the hood with one free end of one leg of a respective bracket, one free end of the other leg of each bracket having means for fastening with the cooling ring.
However, Rienhardt teaches (see fig. 1 above) the hood (22) being traversed by peripheral boring (36) regularly distributed around a circumference of the hood (22) for the passage of fastening means (38) of the hood (22) with one free end of one leg (32) of a respective bracket (30), one free end of the other leg (31) of each bracket (30) having means for fastening with the housing (11) (Abstract; pages 3 and 4) in order to improve sealing (Rienhardt, Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miyama in view of Tbatou and provide the hood being traversed by peripheral borings regularly distributed around a circumference of the hood for the passage of fastening means of .
Allowable Subject Matter
14.	Claim 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Soma (U.S. PGPub No. 20140202781) teaches a motor drive device includes a motor including a high-speed drive winding and a low-speed drive winding, a winding switching portion switching the connection states of the high-speed drive winding and the low-speed drive winding of the motor, a power conversion portion connected to the motor, and a plurality of case portions housing at least the motor, the winding switching portion, and the power conversion portion, while the plurality of case portions are coupled to each other.
Swales (U.S. Patent No. 8169110) teaches an oil-cooled motor/generator for an automotive powertrain located outside of the transmission is provided, such as a BAS motor/generator. The motor/generator may have a stator, a rotor circumscribed by the stator, and a motor shaft on which the rotor is mounted for rotation. A housing assembly may surround the stator and the rotor, with a bearing positioned between the housing assembly and the motor shaft. A flow control member may at least partially circumscribe 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ALEXANDER A SINGH/Examiner, Art Unit 2834